J-A15037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                   :     IN THE SUPERIOR COURT OF
                                                :          PENNSYLVANIA
                                                :
               v.                               :
                                                :
                                                :
 TRAVIS PORCHEA                                 :
                                                :
                      Appellant                 :     No. 707 EDA 2020

      Appeal from the Judgment of Sentence Entered February 7, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004561-2019


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

DISSENTING STATEMENT BY MUSMANNO, J.:FILED NOVEMBER 19, 2021

      I   respectfully   dissent   from    the      Majority’s   conclusion    that   the

Commonwealth presented sufficient evidence to sustain Porchea’s conviction

of unlawful contact with a minor. Rather, I would vacate Porchea’s judgment

of sentence and remand for a new sentencing hearing.

      I acknowledge the standard of review, as stated by the Majority,

precludes this Court from reweighing evidence.               See Commonwealth v.

Smith, 97 A.3d 782, 790 (Pa. Super. 2014). Moreover, Porchea’s indecent

assault   acquittal   has   no    impact   on       the   analysis   before   us.     See

Commonwealth v. Morgan, 913 A.2d 906, 910 (Pa. Super. 2006) (stating

that “[t]he elements of [unlawful contact with a minor] consist of intentionally,

either directly or indirectly, contacting or communicating with a minor for the

purpose of engaging in a sexual offense[.]”) (emphasis omitted).
J-A15037-21


      However, the facts, viewed in a light most favorable to the

Commonwealth, do not establish the finding of sexual purpose in Porchea’s

communications. My review of the record reflects that the victim specifically

denied that Porchea had touched her breast or any private areas. See N.T.

(Jury Trial), 12/9/19, at 11-13, 20-21 (wherein the victim testified that

Porchea had grabbed towards the victim’s side in an attempt to reach her

phone); see id. at 13-14, 20 (wherein the victim testified that Porchea

grabbed the rear of her pants, where her phone was located, because he was

trying to reach her phone); see id. at 22-25 (wherein the victim testified that

Porchea did not touch her breasts or vagina during either altercation).

      Additionally, the evidence establishes that the first altercation ended

swiftly, as a group of nearby boys, who were playing basketball, physically

removed Porchea and began attacking him. See id. at 22 (wherein the victim

testified that the first altercation lasted less than 15 seconds). The second

altercation occurred in the presence of the police officers, as Porchea lunged

from the officers’ grasp at the victim.

      Further, the record reveals that Porchea believed, mistakenly, that the

victim was in possession of his phone.      See id. at 11, 13-14, 17, 19-20

(wherein the victim testified that Porchea accused the victim of taking his

phone, attempted to grab the victim’s phone, and grabbed at the rear of the

victim’s pants where her phone was located).         Thus, in my view, the

communication conveyed to the victim was that Porchea believed the victim


                                      -2-
J-A15037-21


was in possession of his phone, and not for a sexual purpose. I conclude that

the facts before this Court undoubtedly support Porchea’s conviction of simple

assault. However, in the context of the record as a whole, I cannot conclude

that the Commonwealth presented sufficient evidence to prove Porchea had a

sexual purpose in his communications with the victim.

      Accordingly, I respectfully dissent from the Majority. I would vacate

Porchea’s judgment of sentence and remand for a new sentencing hearing.




                                    -3-